 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
     WILLIAM J. GRADFORD,                         Case No. 1:19-cv-01252-DAD-EPG
11
                    Plaintiff,                    FINDINGS AND RECOMMENDATIONS
12                                                RECOMMENDING THAT THIS ACTION BE
                   v.                             DISMISSED, WITHOUT PREJUDICE
13
     DEPUTY FREDDIE,                              OBJECTIONS, IF ANY, DUE WITHIN
14                                                FOURTEEN (14) DAYS
                        Defendant.
15
16
17          On September 9, 2019, Plaintiff, William J. Gradford, proceeding pro se, commenced

18   this action by filing a Complaint against Defendant, Deputy Freddie. (ECF No. 1.) Plaintiff did

19   not pay a filing fee nor submit an application to proceed in forma pauperis. Thus, on September

20   11, 2019, the Court entered an order directing Plaintiff to either submit an application to

21   proceed in forma pauperis or pay the $400 filing fee within thirty days of service of the order.

22   (ECF No. 3.) The Court warned Plaintiff, “Failure to obey this order may result in dismissal of

23   this action.” (Id.) More than thirty days have passed since service of the Court’s order and

24   Plaintiff has failed to pay the filing fee, submit an application to proceed in forma pauperis, or

25   otherwise respond to the Court’s order.

26          Accordingly, IT IS HEREBY RECOMMENDED that:

27          1. This action be dismissed, without prejudice, for Plaintiffs’ failure to pay the filing

28              fee or file an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915;


                                                      1
 1               and
 2          2. The Clerk of Court be directed to close this case.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 5   days after being served with these findings and recommendations, Plaintiff may file written
 6   objections with the court. Such a document should be captioned “Objections to Magistrate
 7   Judge’s Findings and Recommendations.”
 8          Plaintiff is advised that failure to file objections within the specified time may result in
 9   the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)
10   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
11
     IT IS SO ORDERED.
12
13
        Dated:     October 28, 2019                             /s/
14                                                        UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
